DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Response to Arguments 
Presented arguments with respect to claims 1, 8, and their dependent claims have been fully considered, but they are not persuasive. Examiner addresses the main arguments of the Applicant as below.  
Regarding the 35 USC § 103 rejection, the Applicant presents several arguments.Argument #1:  The Applicant argues that “Claims 1, 3 and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Birch in view of Mace and Wheeler. Independent claim 1 claims, inter alia, a broken wheel detection apparatus for detecting broken wheels on rail cars while a rail car is in motion passing by the broken wheel detection apparatus. Claim 1 further recites "a first rail sensor assembly located alongside a railroad track." Applicant's system is used alongside a railroad track to gather side view images of train wheels as the wheels pass by the system. In stark contrast, the apparatus in Birch is onboard a railcar to collect data regarding a specific rail car or set of cars in a consist. See Birch, FIG. 1. Therefore, the system in Birch cannot gather data regarding wheels as a car passes by the system because the system itself is onboard the train. Therefore, Birch does not teach or suggest a system situated alongside a railroad track for gathering side-view data of railcar wheels as trains pass by the system.” [Paragraph 3 on page 9 of the Remarks].

The Examiner respectfully disagrees with the Applicant’s arguments because it is not persuasive for several reasons.  
First, according to claim 1 only one component of the application’s system, which is a rail sensor assembly, is located in alongside the railroad track; but locations of other components in the system, such as the processor, are not specified. As a result, the statement “Applicant's system is used alongside a railroad track” is not persuasive.  Second, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Birch et al. (US Patent Application Publication 2018/0222504 A1), (“Birch”), in view of Mace (US Patent 7,328,871 B2), (“Mace”), in view of Wheeler (US Patent 3,829,192), (“Wheeler”). Mace in fact discloses that a camera in his system is located near the railroad track (i.e. The invention described herein offers significant improvements over the prior art: 1. The imaging camera is located well off the track (27' from track centerline) in a protective enclosure and is not subjected to vibrations. 2. Being located well off the track, the imaging camera does not interfere with normal track maintenance activities in any way or create a trip hazard to railroad workers) [Mace: col. 3, line 40-47; Fig. 1]. From his description, Mace also discusses a motivation why the camera is located near the railroad track.  As a result, the combination of Mace teaching with Birch is proper. Third, Birch also discloses that his system can communicate with other devices through a wireless communication ((i.e. The use of sensors and wireless communications has grown exponentially in recent years providing a means for monitoring and tracking many aspects of our industrialized world) [Birch: para. 0016]; (i.e. a Utilizing sensors provides a way of monitoring both the rails and railcars for anomalies. By implementing the use of sensors, a communication system, and a means for aggregating the data, it is possible for trains to detect anomalies while in use and operating under normal speeds and conditions. Real time anomaly detection may occur, alerting the train operator and preventing accidents, damage to the rails or railcars, and in the worst case scenario, derailment) [Birch: para. 0016]; (i.e. the communication may occur via a wireless transmitter 204) [Birch: para. 0023]; (i.e. When the sensor data processing unit determines an anomaly is present, a message is sent to the anomaly alert unit 203 to warn a train operator. Examples of embodiments for the anomaly alert unit 203 may be a display located in the lead engine car or a mobile device used by the train operator. In an example, measurement data is sent from the sensor data processing unit 202 to a wireless transmitter 204 attached to the railcar or train. The wireless transmitter may communicate using various wireless standards and networks, such as Wi-Fi, a cellular data network, satellite communications, or long-range communication networks. The measurement data is transmitted from wireless transmitter 204 to the cloud 205) [Birch: para. 0030-0031]).  It is 
From the discussions above, it is clear that the Applicant’s argument “the system in Birch cannot gather data regarding wheels as a car passes by the system because the system itself is onboard the train. Therefore, Birch does not teach or suggest a system situated alongside a railroad track for gathering side-view data of railcar wheels as trains pass by the system” is not persuasive.      
  
Argument #2:  The Applicant argues that “The Examiner has selected Mace to compensate for the clear deficiencies in Birch discussed above because the device in Mace is used alongside a railroad track to gather images of air hoses between rail cars. However, in order for Mace to compensate for Birch, there must be some motivation to modify Birch with the teachings of Mace. However, if the device in Birch were modified to operate alongside a railroad track instead of on a train itself, such modification would clearly render the prior art invention in Birch unsatisfactory for its intended purpose.” [Paragraph 3 on page 10 of the Remarks].

The Examiner respectfully disagrees with the Applicant’s arguments because it is not persuasive for at least two reasons. 
First, the Applicant’s argument ““The Examiner has selected Mace to compensate for the clear deficiencies in Birch discussed above because the device in Mace is used alongside a railroad track to gather images of air hoses between rail cars. However, in order for Mace to compensate for Birch, there must be some motivation to modify Birch with the teachings of Mace” is not persuasive.  In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mace discusses a motivation why the camera is located near the railroad track (i.e. The invention described herein offers significant improvements over the prior art: 1. The imaging camera is located well off the track (27' from track centerline) in a protective enclosure and is not subjected to vibrations. 2. Being located well off the track, the imaging camera does not interfere with normal track maintenance activities in any way or create a trip hazard to railroad workers) [Mace: col. 3, line 40-47; Fig. 1]. As a result, the Applicant’s argument ““The Examiner has selected Mace to compensate for the clear deficiencies in Birch discussed above because the device in Mace is used alongside a railroad track to gather images of air hoses between rail cars. However, in order for Mace to compensate for Birch, there must be some motivation to modify Birch with the teachings of Mace” is not persuasive.
Second, the Applicant’s argument “if the device in Birch were modified to operate alongside a railroad track instead of on a train itself, such modification would clearly render the prior art invention in Birch unsatisfactory for its intended purpose” is also not persuasive.  In his invention, at the beginning of the detailed description, Birch indicates that his system is developed to utilize the use of sensors and wireless communication for railcar anomaly detection ((i.e. The use of sensors and wireless communications has grown exponentially in recent years providing a means for monitoring and tracking many aspects of our industrialized world) [Birch: para. 0016]; (i.e. a Utilizing sensors provides a way of monitoring both the rails and railcars for anomalies. By implementing the use of sensors, a communication system, and a means for aggregating the data, it is possible for trains to detect anomalies while in use and operating under normal speeds and conditions. Real time anomaly detection may occur, alerting the train operator and preventing accidents, damage to the rails or railcars, and in the worst case scenario, derailment) [Birch: para. 0016]; (i.e. the communication may occur via a wireless transmitter 204) [Birch: para. 0023]; (i.e. When the sensor data processing unit determines an anomaly is present, a message is sent to the anomaly alert unit 203 to warn a train operator. Examples of embodiments for the anomaly alert unit 203 may be a display located in the lead engine car or a mobile device used by the train operator. In an example, measurement data is sent from the sensor data processing unit 202 to a wireless transmitter 204 attached to the railcar or train. The wireless transmitter may communicate using various wireless standards and networks, such as Wi-Fi, a cellular data network, satellite communications, or long-range communication networks. The measurement data is transmitted from wireless transmitter 204 to the cloud 205) [Birch: para. 0030-0031]).  Birch also indicates that additional sensors can be used in his system (i.e. Additional sensors could be used such as cameras or laser distance sensors) [Birch: para. 0052]. As a result, additional cameras, such as the cameras located alongside the railroad track in Mace’s system, are not unsatisfactory for Birch’s intended purpose, but they, on the other hand, enhance the intended purpose of Birch system by providing additional image data from different angles alongside the railroad track. As a result, the Applicant’s argument “if the device in Birch were modified to operate alongside a railroad track instead of on a train itself, such modification would clearly render the prior art invention in Birch unsatisfactory for its intended purpose” is also not persuasive.
Argument #3:  The Applicant argues that “Modifying Birch in light of Mace would completely change the principle of operation of the Birch system and subsystems as described at length above. Many of those subsystems, including, for example, the "location processing unit 208" related to GPS tagging, would be useless and would serve no purpose.” [Paragraph 1 on page 12 of the Remarks].

The Examiner respectfully disagrees.  As it is discussed in the response for the Argument #2, additional cameras of Mace do not change the principle of the operation of the Birch system, but these cameras only provide additional sensors data to enhance capability of the Birch’s system.  Therefore, the Applicant’s argument “Modifying Birch in light of Mace would completely change the principle of operation of the Birch system and subsystems as described at length above. Many of those subsystems, including, for example, the "location processing unit 208" related to GPS tagging, would be useless and would serve no purpose” is not persuasive.

Argument #4:  The Applicant argues that “Independent claim 8 claims, inter alia, a method for detecting broken wheels on rail cars while a rail car is in motion, which comprises operations of "projecting structured light lines toward a rail car as it passes by a broken wheel detection apparatus located alongside a railroad track using a light generator in communication with a processor." Applicant's method utilizes a system used alongside a railroad track to gather side view images of train wheels as the wheels pass by the system. In stark contrast, the apparatus in Birch is onboard a railcar to collect data regarding a specific rail car or set of cars in a consist. See Birch, FIG. 1. Modifying the system described in Birch to operate alongside a railroad track instead of on a train itself would render the prior art invention being modified unsatisfactory for its intended purpose. The arguments set forth above regarding claim 1 in section I. are incorporated herein by reference in regards to claim 8.” [Paragraph 3 on page 9 of the Remarks].

The Examiner respectfully disagrees.  

projecting structured light lines toward a rail car ((i.e. A sensor measures light amplitude reflection) [Birch: para. 0044]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005])  as it passes by a broken wheel detection apparatus ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005]) located alongside a railroad track using a light generator (i.e. The invention described herein offers significant improvements over the prior art: 1. The imaging camera is located well off the track (27' from track centerline) in a protective enclosure and is not subjected to vibrations. 2. Being located well off the track, the imaging camera does not interfere with normal track maintenance activities in any way or create a trip hazard to railroad workers) [Mace: col. 3, line 40-47; Fig. 1] in communication with a processor ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar) [Birch: para. 0017]; (i.e. Accordingly, the computer readable medium is communicatively coupled to the other components of the circuit set member when the device is operating. In an example, any of the physical components may be used in more than one member of more than one circuit set) [Birch: para. 0066]; (i.e. the subject matter of any one or more of Examples 1-16 optionally include communications circuitry communicatively coupled to the processor subsystem, and wherein the processor subsystem is to transmit the real time measurement data via the communications circuitry to a remote server) [Birch: para. 0089]; (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10]). 
Second, as it is discussed in the response for the Argument #2, additional cameras located alongside the railroad track in Mace’s system are not unsatisfactory for Birch’s intended purpose.  They, on the other hand, enhance the intended purpose of Birch system by providing additional image data from different angles. As a result, the Applicant’s argument “Modifying the system described in Birch to operate alongside a railroad track instead of on a train itself would render the prior art invention being modified unsatisfactory for its intended purpose” is not persuasive.

Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Birch et al. (US Patent Application Publication 2018/0222504 A1), (“Birch”), in view of Mace (US Patent 7,328,871 B2), (“Mace”), in view of Wheeler (US Patent 3,829,192), (“Wheeler”).
Regarding claim 1, Birch meets the claim limitations as set forth as follow.
A broken wheel detection apparatus for detecting broken wheels on rail cars ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]) while a rail car is in motion passing by the broken wheel detection apparatus ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005]), the apparatus (i.e. a system) [Birch: para. 0073] comprising: a first rail sensor assembly ((i.e. a sensor array) [Birch: para. 0056]; (i.e. the sensor data processing unit 202) [Birch: para. 0023]; (i.e. Additional sensors could be used such as cameras or laser distance sensors) [Birch: para. 0052]) located alongside a railroad track comprising a first structured light generator directed toward a first section of a first rail ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar. These components include, for example, attributes of the wheel, axle, bearing, truck, center pin, coupling, suspension and brake) [Birch: para. 0017]; (i.e. a sensor measures light amplitude reflection) [Birch: para. 0044]; (i.e. a railcar's truck 620 includes four wheels 615 that engage with rail 635 and 636) [Birch: para. 0043]), and a first digital area scan camera (i.e. a thermistor or infrared camera) [Birch: para. 0045] directed to a first 5wheel assessment zone which includes the first section of the first rail (i.e. uses a camera to capture images of the wheel 710 and then analyze the images of the wheel 710 for its round or out-of-round characteristics) [Birch: para. 0044]; and a processor ((i.e. a processor) [Birch: para. 0056]; (i.e. a computer) [Birch: para. 0017]) in communication with the first rail sensor assembly ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar) [Birch: para. 0017]; (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10]) wherein the processor controls the operation of (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10] the first structured light generator and the first digital area scan camera (i.e. At operation 905, a processor
subsystem at the sensor data processing unit on the railcar receives the measurement data from a sensor array. A sensor array may include one or more sensors of one or more types of sensors including an accelerometer, gyroscope, GPS, or thermistor. In another example, the processor subsystem receives images or video from a camera attached to the railcar) [Birch: para. 0056], and wherein the processor ((i.e. a processor) [Birch: para. 0056]; (i.e. a computer) [Birch: para. 0017]) performs a method for detecting and recording a defect of a wheel on a rail car as such rail car passes by the 10broken wheel detection apparatus ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]; (i.e. wheel wear may be detected based on images taken from the attached camera.) [Birch: para. 0059]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005]), the method comprising operations of (i.e. FIG. 9 is an illustration of a flowchart of an
example of a method for detecting railroad anomalies, according to various embodiments) [Birch: para. 0014; Fig. 9]:a. obtaining a first plurality of elevation scan frames of a wheel of the rail car using the first digital area scan camera (i.e. wheel wear may be detected based on images taken from the attached camera.) [Birch: para. 0059]; b. identifying parallel structured light lines in the first plurality of elevation scan 15frames; c. recording the position, length or orientations of some of the structured light lines in each frame of the first plurality of elevation scan frames ((i.e. measurement data may include train related metadata such as the size, length, or weight of the railcars on which the sensors are located, the number of railcars in the train, the position within the train of the railcar on which the sensor is located, or the weight of railcars immediately in front of and behind the railcar with the sensors) [Birch: para. 0032]; (i.e. At operation 905, a processor subsystem at the sensor data processing unit on the railcar receives the measurement data from a sensor array. A sensor array may include one or more sensors of one or more types of sensors including an accelerometer, gyroscope, GPS, or thermistor. In another example, the processor subsystem receives images or video from a camera attached to the railcar. In a further example, the processor subsystem receives audio recording from a microphone attached to the railcar. At operation 910, the processor subsystem obtains measurement data to use as baseline measurements) [Birch: para. 0056-0057]); and d. comparing (i.e. measurement data is compared) [Birch: para. 0059] the position, length or orientations of the recorded structured light 20lines in each of the first plurality of elevation scan frames to determine ((i.e. At operation 920, the baseline and operating measurement data is compared to determine if a railway anomaly has been detected) [Birch: para. 0059]; (i.e. measurement data may include train related metadata such as the size, length, or weight of the railcars on which the sensors are located, the number of railcars in the train, the position within the train of the railcar on which the sensor is located, or the weight of railcars immediately in front of and behind the railcar with the sensors) [Birch: para. 0032]) whether all recorded corresponding structured light lines maintain the same position, length and orientation for each of the first plurality of elevation scan frames ((i.e. At operation 920, the baseline and operating measurement data is compared to determine if a railway anomaly has been detected) [Birch: para. 0059]; (i.e. When the tachometer measurements for two wheels on the same axle are not the same, then the axle has broken. Another example of broken axle detection uses imaging sensors that monitors the alignment of the axle) [Birch: para. 0046]; (i.e. At operation 905, a processor subsystem at the sensor data processing unit on the railcar receives the measurement data from a sensor array. A sensor array may include one or more sensors of one or more types of sensors including an accelerometer, gyroscope, GPS, or thermistor. In another example, the processor subsystem receives images or video from a camera attached to the railcar. In a further example, the processor subsystem receives audio recording from a microphone attached to the railcar. At operation 910, the processor subsystem obtains measurement data to use as baseline measurements) [Birch: para. 0056-0057]). 
Birch does not explicitly disclose the following claim limitations (Emphasis added).
A broken wheel detection apparatus for detecting broken wheels on rail cars while a rail car is in motion passing by the broken wheel detection apparatus, the broken wheel detection apparatus comprising: a first rail sensor assembly located alongside a railroad track comprising a first structured light generator directed toward a 5first section of a first rail, and a first digital area scan camera directed to a first wheel assessment zone which includes the first section of the first rail; and a processor in communication with the first rail sensor assembly wherein the processor controls operations of the first structured light generator and the first digital area scan camera, and wherein the processor performs a method for detecting and 10recording a defect of a wheel on a rail car as such rail car passes by the broken wheel detection apparatus, the method comprising operations of:a. obtaining a first plurality of elevation scan frames of a wheel of a passing rail car using the first digital area scan camera; b. identifying parallel structured light lines in the first plurality of elevation scan 15frames; c. recording positions, lengths, or orientations of at least some of the parallel structured light lines in each frame of the first plurality of elevation scan frames; and d. comparing the positions, lengths, or orientations of the recorded parallel 20structured light lines in each of the first plurality of elevation scan frames to determine whether all recorded corresponding structured light lines maintain the positions, lengths, or orientations for each of the first plurality of elevation scan frames.   
However, in the same field of endeavor Mace further discloses the claim limitations and the deficient claim limitations, as follows:
a first rail sensor assembly located alongside a railroad track (i.e. The invention described herein offers significant improvements over the prior art: 1. The imaging camera is located well off the track (27' from track centerline) in a protective enclosure and is not subjected to vibrations. 2. Being located well off the track, the imaging camera does not interfere with normal track maintenance activities in any way or create a trip hazard to railroad workers) [Mace: col. 3, line 40-47; Fig. 1]  comprising a first structured light generator (i.e. a light source) [Mace: col. 4, line 19] (i.e. a light source) [Mace: col. 4, line 19] a first plurality of elevation scan frames (i.e. providing a light uniform backgound parallel to a railroad track at a chosen distance away from the railroad track) [Mace: col. 12, line 44-45] in the first plurality of elevation scan 15frames; c. recording positions, lengths, or orientations of at least some of the parallel structured light lines in each frame (i.e. providing a light uniform backgound parallel to a railroad track at a chosen distance away from the railroad track) [Mace: col. 12, line 44-45] of the first plurality of elevation scan frames; and d. comparing the positions, lengths, or orientations of the recorded parallel 20structured light lines in each of the first plurality of elevation scan frames to determine whether all recorded corresponding structured light lines maintain the positions, lengths, or orientations for each of the first plurality of elevation scan frames ((i.e. The vertical line edge finder tool 5001 detects the locations of dark-to-light and light-to-dark edge transitions along its length) [Mace: col. 9, line 9-11]; (i.e. a scan is performed with a horizontal line edge finder tool 5002 (block 2105) because air hose assemblies can have a primary vertical or horizontal orientation) [Mace: col. 9, line 29-32]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Birch with Mace to install a light source which generates structured lights in the system.  
Therefore, the combination of Birch with Mace will enable the system to generate lights to illuminate detected objects [Mace para. 0116]. 
explicitly disclose the following claim limitations (Emphasis added).
a. obtaining a first plurality of elevation scan frames of a wheel of a passing rail car using the first digital area scan camera; b. identifying parallel structured light lines in the first plurality of elevation scan 15frames; c. recording positions, lengths, or orientations of at least some of the parallel structured light lines in each frame of the first plurality of elevation scan frames; and d. comparing the positions, lengths, or orientations of the recorded parallel 20structured light lines in each of the first plurality of elevation scan frames to determine whether all recorded corresponding structured light lines maintain the positions, lengths, or orientations for each of the first plurality of elevation scan frames.   
However, in the same field of endeavor Wheeler further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8] (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8]; (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8]; and (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8] (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 51 – col. 14, line 25].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Birch and Mace with Wheeler to program the system to include elevation scans.  
Therefore, the combination of Birch and Mace with Wheeler will enable the system to determine the detected object with high precision and display it for viewers [Wheeler: col. 3, line 6-8]. 

Regarding claim 3, Birch meets the claim limitations as set forth in claim 1.
Birch further meets the claim limitations as set forth as follow.
The broken wheel detection apparatus of claim 1 ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005]) further comprising a wheel detector in communication with the processor ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar) [Birch: para. 0017]; (i.e. Accordingly, the computer readable medium is communicatively coupled to the other components of the circuit set member when the device is operating. In an example, any of the physical components may be used in more than one member of more than one circuit set) [Birch: para. 0066]; (i.e. the subject matter of any one or more of Examples 1-16 optionally include communications circuitry communicatively coupled to the processor subsystem, and wherein the processor subsystem is to transmit the real time measurement data via the communications circuitry to a remote server) [Birch: para. 0089]; (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10]).  

Regarding claim 8, Birch meets the claim limitations as set forth as follow.
A method for detecting broken wheels on rail cars while a rail car is in motion ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005]), which comprises operations of (i.e. FIG. 9 is an illustration of a flowchart of an example of a method for detecting railroad anomalies, according to various embodiments) [Birch: para. 0014; Fig. 9]:
a. projecting structured light lines toward a rail car ((i.e. A sensor measures light amplitude reflection) [Birch: para. 0044]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005])  as it passes by a broken wheel detection apparatus ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]; (i.e. an anomaly detection system for location based railway anomaly detection) [Birch: para. 0005]) located alongside a railroad track using a light generator in communication with a processor ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar) [Birch: para. 0017]; (i.e. Accordingly, the computer readable medium is communicatively coupled to the other components of the circuit set member when the device is operating. In an example, any of the physical components may be used in more than one member of more than one circuit set) [Birch: para. 0066]; (i.e. the subject matter of any one or more of Examples 1-16 optionally include communications circuitry communicatively coupled to the processor subsystem, and wherein the processor subsystem is to transmit the real time measurement data via the communications circuitry to a remote server) [Birch: para. 0089]; (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10]); b. obtaining a first plurality of elevation scan frames of a wheel of the rail car using a first digital area scan camera (i.e. wheel wear may be detected based on images taken from the attached camera.) [Birch: para. 0059] in communication with 95the processor ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar) [Birch: para. 0017]; (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10] ; (i.e. At operation 905, a processor subsystem at the sensor data processing unit on the railcar receives the measurement data from a sensor array. A sensor array may include one or more sensors of one or more types of sensors including an accelerometer, gyroscope, GPS, or thermistor. In another example, the processor subsystem receives images or video from a camera attached to the railcar. In a further example, the processor subsystem receives audio recording from a microphone attached to the railcar. At operation 910, the processor subsystem obtains measurement data to use as baseline measurements) [Birch: para. 0056-0057]); c. identifying parallel structured light lines in the first plurality of elevation scan frames using the processor; d. recording positions, lengths or orientations of at least some of the parallel structured light lines in the first plurality of elevation scan 100frames ((i.e. measurement data may include train related metadata such as the size, length, or weight of the railcars on which the sensors are located, the number of railcars in the train, the position within the train of the railcar on which the sensor is located, or the weight of railcars immediately in front of and behind the railcar with the sensors) [Birch: para. 0032]; (i.e. At operation 905, a processor subsystem at the sensor data processing unit on the railcar receives the measurement data from a sensor array. A sensor array may include one or more sensors of one or more types of sensors including an accelerometer, gyroscope, GPS, or thermistor. In another example, the processor subsystem receives images or video from a camera attached to the railcar. In a further example, the processor subsystem receives audio recording from a microphone attached to the railcar. At operation 910, the processor subsystem obtains measurement data to use as baseline measurements) [Birch: para. 0056-0057]); and e. comparing (i.e. measurement data is compared) [Birch: para. 0059] the positions, lengths or orientations of the recorded parallel structured light lines in each of the first plurality of elevation scan frames using the processor to determine ((i.e. At operation 920, the baseline and operating measurement data is compared to determine if a railway anomaly has been detected) [Birch: para. 0059]; (i.e. measurement data may include train related metadata such as the size, length, or weight of the railcars on which the sensors are located, the number of railcars in the train, the position within the train of the railcar on which the sensor is located, or the weight of railcars immediately in front of and behind the railcar with the sensors) [Birch: para. 0032])  whether all recorded Page 27 of 31Attorney Docket No. 17.01870.0478 corresponding structured light lines maintain the positions, lengths, or 105orientations for each of the first plurality of elevation scan frames ((i.e. At operation 920, the baseline and operating measurement data is compared to determine if a railway anomaly has been detected) [Birch: para. 0059]; (i.e. When the tachometer measurements for two wheels on the same axle are not the same, then the axle has broken. Another example of broken axle detection uses imaging sensors that monitors the alignment of the axle) [Birch: para. 0046]; (i.e. At operation 905, a processor subsystem at the sensor data processing unit on the railcar receives the measurement data from a sensor array. A sensor array may include one or more sensors of one or more types of sensors including an accelerometer, gyroscope, GPS, or thermistor. In another example, the processor subsystem receives images or video from a camera attached to the railcar. In a further example, the processor subsystem receives audio recording from a microphone attached to the railcar. At operation 910, the processor subsystem obtains measurement data to use as baseline measurements) [Birch: para. 0056-0057]).
Birch does not explicitly disclose the following claim limitations (Emphasis added).
A method for detecting broken wheels on rail cars while a rail car is in motion, which comprises operations of: 90a. projecting structured light lines toward a rail car as it passes by a broken wheel detection apparatus located alongside a railroad track using a light generator in communication with a processor; b. obtaining a first plurality of elevation scan frames of a wheel of the rail car using a first digital area scan camera in communication with 95the processor; c. identifying parallel structured light lines in the first plurality of elevation scan frames using the processor; d. recording positions, lengths or orientations of at least some of the parallel structured light lines in the first plurality of elevation scan 100frames; and e. comparing the positions, lengths or orientations of the recorded parallel structured light lines in each of the first plurality of elevation scan frames using the processor to determine whether all recorded Page 27 of 31Attorney Docket No. 17.01870.0478 corresponding structured light lines maintain the positions, lengths, or 105orientations for each of the first plurality of elevation scan frames.  
However, in the same field of endeavor Mace further discloses the claim limitations and the deficient claim limitations, as follows:
a. projecting structured light lines toward a rail car ((i.e. The vertical line edge finder tool 5001 detects the locations of dark-to-light and light-to-dark edge transitions along its length) [Mace: col. 9, line 9-11]; (i.e. a scan is performed with a horizontal line edge finder tool 5002 (block 2105) because air hose assemblies can have a primary vertical or horizontal orientation) [Mace: col. 9, line 29-32]; (i.e. providing a light uniform background parallel to a railroad track at a chosen distance away from the railroad track) [Mace: col. 12, line 44-45]) (i.e. The invention described herein offers significant improvements over the prior art: 1. The imaging camera is located well off the track (27' from track centerline) in a protective enclosure and is not subjected to vibrations. 2. Being located well off the track, the imaging camera does not interfere with normal track maintenance activities in any way or create a trip hazard to railroad workers) [Mace: col. 3, line 40-47; Fig. 1] using a light generator (i.e. a light source) [Mace: col. 4, line 19] a first plurality of elevation scan frames (i.e. providing a light uniform backgound parallel to a railroad track at a chosen distance away from the railroad track) [Mace: col. 12, line 44-45] in the first plurality of elevation scan frames ((i.e. The vertical line edge finder tool 5001 detects the locations of dark-to-light and light-to-dark edge transitions along its length) [Mace: col. 9, line 9-11]; (i.e. a scan is performed with a horizontal line edge finder tool 5002 (block 2105) because air hose assemblies can have a primary vertical or horizontal orientation) [Mace: col. 9, line 29-32])   in the first plurality of elevation scan 100frames; and e. comparing the positions, lengths or orientations of the recorded parallel structured light lines in each of the first plurality of elevation scan frames using the processor to determine whether all recorded Page 27 of 31Attorney Docket No. 17.01870.0478 corresponding structured light lines maintain the positions, lengths, or 105orientations for each of the first plurality of elevation scan frames ((i.e. The vertical line edge finder tool 5001 detects the locations of dark-to-light and light-to-dark edge transitions along its length) [Mace: col. 9, line 9-11]; (i.e. a scan is performed with a horizontal line edge finder tool 5002 (block 2105) because air hose assemblies can have a primary vertical or horizontal orientation) [Mace: col. 9, line 29-32]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Birch with Mace to install a light source which generates structured lights in the system.  

Birch and Mace do not explicitly disclose the following claim limitations (Emphasis added).
b. obtaining a first plurality of elevation scan frames of a wheel of the rail car using a first digital area scan camera in communication with 95the processor; c. identifying parallel structured light lines in the first plurality of elevation scan frames using the processor; d. recording positions, lengths or orientations of at least some of the parallel structured light lines in the first plurality of elevation scan 100frames; and e. comparing the positions, lengths or orientations of the recorded parallel structured light lines in each of the first plurality of elevation scan frames using the processor to determine whether all recorded Page 27 of 31Attorney Docket No. 17.01870.0478 corresponding structured light lines maintain the positions, lengths, or 105orientations for each of the first plurality of elevation scan frames.   
However, in the same field of endeavor Wheeler further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8] (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8] (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8](i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8] (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Birch and Mace with Wheeler to program the system to include elevation scans.  
Therefore, the combination of Birch and Mace with Wheeler will enable the system to determine the detected object with high precision and display it for viewers [Wheeler: col. 3, line 6-8]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birch et al. (US Patent Application Publication 2018/0222504 A1), (“Birch”), in view of Mace (US Patent 7,328,871 B2), (“Mace”), in view of Wheeler (US Patent 3,829,192), (“Wheeler”), in view of Lefebvre et al. (US Patent Application Publication 2018/0319414 A1), (“Lefebvre”).
Regarding claim 4, Birch, Mace, and Wheeler meet the claim limitations as set forth in claim 1.
Birch further meets the claim limitations as set forth as follow.
The broken wheel detection apparatus of claim 1 ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]) further comprising an 50Automatic Equipment Identification (AEI) device in communication with the processor ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar) [Birch: para. 0017]; (i.e. Accordingly, the computer readable medium is communicatively coupled to the other components of the circuit set member when the device is operating. In an example, any of the physical components may be used in more than one member of more than one circuit set) [Birch: para. 0066]; (i.e. the subject matter of any one or more of Examples 1-16 optionally include communications circuitry communicatively coupled to the processor subsystem, and wherein the processor subsystem is to transmit the real time measurement data via the communications circuitry to a remote server) [Birch: para. 0089]; (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10]).
Birch, Mace, and Wheeler do not explicitly disclose the following claim limitations (Emphasis added).
The broken wheel detection apparatus of claim 1 further comprising an 50Automatic Equipment Identification (AEI) device in communication with the processor.   
However, in the same field of endeavor Lefebvre further discloses the claim limitations and the deficient claim limitations, as follows:
comprising an 50Automatic Equipment Identification (AEI) device ((i.e. If the railcar is not a member of the railyard based wireless mesh network 117, control proceeds to decision point 204, where it is determined if the railcar passed an AEI scanner. If the railcar has passed an AEI scanner, control proceeds to decision point 205 and proceeds as above.) [Lefebvre: para. 0087]; (i.e. AEI Tags - If two or more railcars are scanned by the same AEI (Automatic Equipment Identification) reader, use the time of the scan, the time difference or offset between the scan of each railcar and the speed of each railcar to determine if the railcars are linked.) [Lefebvre: para. 0113]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Birch, Mace, and Wheeler with Lefebvre include Automatic Equipment Identification (AEI) devices in the system.  
Therefore, the combination of Birch, Mace, and Wheeler with Lefebvre will enable the system to determine whether each railcar are linked together [Lefebvre: para. 0113]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Birch et al. (US Patent Application Publication 2018/0222504 A1), (“Birch”), in view of Mace (US Patent 7,328,871 B2), (“Mace”), in view of Wheeler (US Patent 3,829,192), (“Wheeler”), in view of Jaszlics et al. (US Patent 6,166,744 B2), (“Jaszlics”).
Regarding claim 12, Birch, Mace, and Wheeler meet the claim limitations as set forth in claim 8.
Birch and Wheeler further meet the claim limitations as set forth as follow.
The method of claim 8 wherein the operation of b. ((i.e. Systems and methods for detecting train rail and railcar anomalies) [Birch: Abstract]; (i.e. detecting wheel wear 810 includes using a camera for collecting images of the wheel 805) [Birch: para. 0049]) obtaining a first plurality of elevation scan frames (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8] of a wheel of the rail car using a first digital area scan camera (i.e. wheel wear may be detected based on images taken from the attached camera.) [Birch: para. 0059] in communication with the processor ((i.e. a computer device with sensors attached to collect and analyze data and performance of various components of the railcar) [Birch: para. 0017]; (i.e. At operation 905, a processor subsystem at the sensor data processing unit on the railcar receives the measurement data from a sensor array. A sensor array may include one or more sensors of one or more types of sensors including an accelerometer, gyroscope, GPS, or thermistor. In another example, the processor subsystem receives images or video from a camera attached to the railcar. In a further example, the processor subsystem receives audio recording from a microphone attached to the railcar. At operation 910, the processor subsystem obtains measurement data to use as baseline measurements) [Birch: para. 0056-0057]; (i.e. Accordingly, the computer readable medium is communicatively coupled to the other components of the circuit set member when the device is operating. In an example, any of the physical components may be used in more than one member of more than one circuit set) [Birch: para. 0066]; (i.e. the subject matter of any one or more of Examples 1-16 optionally include communications circuitry communicatively coupled to the processor subsystem, and wherein the processor subsystem is to transmit the real time measurement data via the communications circuitry to a remote server) [Birch: para. 0089]; (i.e. The machine 1000 may include an output controller 1028, such as a serial (e.g., Universal Serial Bus (USB), parallel, or other wired or wireless (e.g., infrared (IR), near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices) [Birch: para. 0067; Fig. 10]) further comprises an operation of masking portions of the first plurality of elevation scan frames (i.e. producing 525 azimuth scans per frame with 60 elevation scans per second and elevation scan efficiency of 85) [Wheeler: col. 13, line 6-8] except for a rim edge of the wheel of the rail car (i.e. The non-uniform reflective tape is most reflective in center and less reflective at the edges. A sensor measures light amplitude reflection) [Birch: para. 0044 – Note: Birch discusses the reason why the rim edge should be excluded] using 150the processor ((i.e. a processor) [Birch: para. 0056]; (i.e. a computer) [Birch: para. 0017]).
Birch, Mace, and Wheeler do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 8 wherein the operation of b. obtaining a first plurality of elevation scan frames of a wheel of the rail car using a first digital area scan camera in communication with the processor further comprises an operation of masking portions of the first plurality of elevation scan frames except for a rim edge of the wheel of the rail car using 150the processor.   
However, in the same field of endeavor Jaszlics further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the virtual image can mask portions of the real-world scene, and objects in the real-world scene can mask portions of the virtual image depending on their relative locations and sizes) [Jaszlics:  col. 1, line 32-34] of the first plurality of elevation scan frames (i.e. The masked virtual images show the portions of virtual entities that would be visible if these entities actually existed in the real world. The masked virtual images and images of the real world scene are combined in such a manner that the virtual images appear to be obscured, when appropriate for their simulated, virtual location by real-world objects. The resulting combined image is presented in an electronic or optical display) [Jaszlics: Abstract; Figs. 1-3; 20] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Birch, Mace, and Wheeler with Jaszlics include Automatic Equipment Identification (AEI) devices in the system.  


Allowable Subject Matter
11. Claims 2, 5-7, 9-11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is given with a condition that all objections and rejections of related claims are addressed.  
                
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.